Citation Nr: 0638965	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-08 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had recognized guerilla service from February 
1945 to December 1945 and Regular Philippine Army from 
December 1945 to May 1946.  He died in April 2004.  The 
appellant is his surviving spouse.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines. 


FINDINGS OF FACT

1. The veteran died in April 2004.  According to the death 
certificate, the cause of his death was cancer of the larynx.

2.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime.

3.  The veteran's cause of death is not related to his 
service.

4.  There was no claim for benefits pending at the time of 
the veteran's death; no periodic monetary benefits were due 
and payable at the time of the veteran's death.

5.  In July 1990, the service department certified that the 
veteran served with the Recognized Guerrillas and Regular 
Philippine Army prior to July 1946. 






CONCLUSION OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2006).

2.  Entitlement to accrued benefits is not warranted.  38 
U.S.C.A. §§ 5102, 5103, 5103A and 5121 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.1000 (2006).

3.  The veteran's military service is not qualifying service 
for VA nonservice-connected death pension benefits.  38 
U.S.C.A. § 107(a) (West 2002); 38 C.F.R. §§ 3.40, 3.41 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

With respect to VA's duty to notify, the RO sent a letter to 
the appellant in May 2004 which asked her to submit certain 
information, and informed her of VA's responsibility 
concerning obtaining evidence to substantiate her claims.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining, and essentially asked her to send to VA any 
information she had to process the claims.  The letter also 
explained that VA would make reasonable efforts to help her 
get evidence such as medical records, but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records. VA informed the 
appellant what she needed to substantiate her claims on 
appeal.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to each claim on appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, as the May 2004 letter was sent to the appellant prior 
to the issuance of the September 2004 rating decision.

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  She has not identified any additional 
evidence pertinent to the claims not already of record, or 
attempted to be located, or requested by VA.  There are no 
known additional records to obtain.  In addition, the 
appellant submitted additional duplicate evidence. 

Finally, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection for the cause 
of the veteran's death.  However the appellant has not been 
provided notice of the type of evidence necessary to 
establish an effective date.  Despite the inadequate notice, 
the Board finds that there is no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection for 
the cause of the veteran's death is not warranted.   
Consequently, an effective date will not be assigned, so 
there can be no possibility of any prejudice to the appellant 
in not notifying her of the evidence pertinent to these 
elements. 

Furthermore, the service department has certified that the 
veteran had Recognized Guerilla Service from February 1945 to 
December 1945 and service in the Regular Philippine Army from 
December 1945 to May 1946.  Although requested, the appellant 
has failed to submit valid evidence to prove that the veteran 
had qualifying service with United States Armed Forces.  In 
addition, the veteran had no claims pending during his life 
time, and was not service connected for any disability. The 
appellant does not contend otherwise.  When the law and not 
the evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002) (VCAA not applicable to a claim for nonservice-
connected pension when the claimant did not serve on active 
duty during a period of war); Smith (Claudus) v. Gober, 14 
Vet. App. 227 (2000) (VCAA did not affect a Federal statute 
that prohibited payment of interest on past due benefits), 
aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the law is 
dispositive in the claims for accrued benefits and nonservice 
connected death pension benefits, the VCAA is not applicable.

II.  Analysis

A.  Service Connection for Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain chronic 
diseases, cancer, which become manifest to a compensable 
degree within the year after service, will be rebuttably 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  .

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  For a service- 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In this case, the death certificate shows that the cause of 
the veteran's death was cancer of the larynx.  The service 
medical records do not show any treatment or manifestations 
of symptoms for a throat condition or cancer of the larynx, 
nor is there any competent evidence to show that cancer of 
the larynx was manifest to a compensable degree within one 
year of separation from service.  The veteran was not service 
connected for any disability during his lifetime.  The 
earliest evidence of a throat condition was in May 2001 when 
the veteran was admitted to the Veterans Memorial Medical 
Center in the Philippines due to complaints of hoarseness.  
He underwent direct laryngoscopy with biopsy in June 2001 
revealing cancer of the larynx.  This is approximately 55 
years after separation from service.  Therefore, presumptive 
service connection is not warranted.  Additionally, this 
lengthy period without treatment is evidence that there was 
not a continuity of symptomatology, and it weighs heavily 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Furthermore, there is no competent evidence 
showing that the veteran's cause of death was related to his 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied.

B.  Accrued Benefits

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death based on evidence 
in the file at death and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement (i.e., 
the veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  The veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  In addition, an 
application for accrued benefits must be filed within 1 year 
after the date of death.  38 C.F.R. § 3.1000(c).

In this case, at the time of the veteran's death in 2004, 
service connection was not in effect for any disabilities.  
As noted above, the Board has denied the appellant's claim 
for service connection for the cause of the veteran's death.

In April 2004, the appellant filed a claim for accrued 
benefits.  Her claim was therefore filed within one year of 
the date of the veteran's death.  See 38 U.S.C.A. § 5121(c).  
However, the evidence does not show that the veteran had 
periodic monetary benefits at the time of his death which 
were due and unpaid.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  In addition, the veteran did not have a claim 
pending at the time of his death.  As the veteran had no 
periodic monetary benefits at the time of his death which 
were due and unpaid, and as the veteran did not have a claim 
pending at time of death, the appellant has no claim upon 
which to derive her application for accrued benefits.  See 
Jones; Zevalkink v. Brown, 6 Vet. App. 483, 488 (1994), aff'd 
102 F.3d 1236, 1300 (Fed. Cir. 1996); cert. denied 117 S.Ct. 
2478 (1997).  Based on the foregoing, there are no accrued 
benefits, and the appellant's claim must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994)

C.  Nonservice-connected death pension benefits

In general, a surviving spouse of a veteran who served 90 
days or more during a period of war may be entitled to VA 
nonservice-connected death pension benefits. 38 U.S.C.A. § 
1541 (West 2002). The term "veteran" means a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable. 38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R. § 3.1(d) (2006).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the U.S. pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander
in Chief, Southwest Pacific Area, or other competent 
authority in the Army of the United States, shall not be 
deemed to have been active military, naval, or air service 
for the purposes of any law of the U.S. conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits which do not 
include death pension benefits authorized by chapter 15, 
title 38, U.S. Code. 38 U.S.C.A. § 107(a) (West 2002); 38 
C.F.R. §§ 3.40, 3.41 (2006).

In this case, the service department verified that the 
veteran had Recognized Guerilla service from February 1945 to 
December 1945 and service in the Regular Philippine Army from 
December 1945 to May 1946.  The Board points out that the 
Court has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces." Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The 
appellant has not contested that the veteran had any service 
other than that verified by the service department.  As noted 
above, the law specifically excludes such service for 
purposes of entitlement to death pension benefits.  See 
Cacalda v. Brown, 9 Vet. App. 261 (1996) (per curiam). 

While the Board in no way disputes the valuable service that 
the veteran provided to the U.S. Armed Forces of the United 
States during his recognized guerilla service and service in 
the regular Philippine Army for which he was awarded a bronze 
star,  there is no legal basis on which the appellant's claim 
for death pension benefits can be based.  The Board is bound 
by 38 U.S.C.A. § 107(a), and therefore has no choice but to 
deny the appellant's death pension claim.  See 38 U.S.C.A. §§ 
501(a), 7104(c) (West 2002); 38 C.F.R. § 19.5 (2006).  As the 
law and not the evidence is dispositive on this issue, it 
must be denied because of lack of legal merit.  See Sabonis, 
6 Vet. App. at 430; 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 
3.41.

ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to accrued benefits is denied.

Basic eligibility for nonservice-connected death pension is 
not established.
 


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


